Allowable Subject Matter
Claims 32-45 are allowed.

The following is an examiner’s statement of reasons for allowance: The filed terminal disclaimer has been approved on 04/29/2021 to resolve potential double patenting issues.
In regard to related arts, Frank et al. (USPN 4,301,140 – applicant cited) teaches a radiopharmaceutical method for monitoring kidneys comprises a two-compartment model of plasma and renal system and fitting multiple curves to find the best fitting curve(s). Wang et al. (USPGPUB 2011/0201940 – applicant cited) teaches a renal function analysis method comprises the use of fluorescent markers to measure GFR using two compartment model by fitting a ratio of a first fluorescence emission signals and a second fluorescence emission signals an equation. Hu et al. (USPGPUB 2012/0123247 – applicant cited) teaches a method to measure manganese ion efflux rates from an organ in a subject using pharmacokinetic models with two, three and four compartments and a fitting technique to find the least square best fit initial estimates for pharmaceutical parameters. Butterfield et al. (USPGPUB 2012/0123229 – applicant cited) teaches a model-based infusion site monitor comprises two and three compartments diffusion models including IV site tissue, plasma and other body/interstitial tissue. The prior art of record does not teach or suggest “measuring transcutaneously a first concentration-time curve in a first body fluid at a first position on the subject, wherein said first concentration time curve comprises (i) at least one data point collected prior to administering the fluorescent indicator compound to the bloodstream of the subject as a first background time point, and (ii) at least five data points collected after administering the fluorescent indicator compound to the subject; measuring transcutaneously a second concentration-time curve in a second body fluid at a second position on the subject, wherein said second concentration time curve comprises (i) at least one data point collected prior to administering the fluorescent indicator compound to the bloodstream of the subject as a second background time point, and (ii) at least five data points collected after administering the fluorescent indicator compound to the subject; fitting the first and the second concentration-time curve into a kinetic model representing two or three diffusion compartments, wherein the diffusion compartments are selected from the group consisting of plasma, interstitial fluid, local interstitium at the position of the measuring, and distribution; and determining the organ function of the subject based on the results of fitting the first concentration-time curve and the second concentration-time curve into the kinetic model; wherein the first position and the second position on the body of the subject are different, the first body fluid and the second body fluid of the subject may be the same or different, and measuring fluorescence of the indicator compound at the first position and the second position is performed simultaneously”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHU CHUAN LIU/Primary Examiner, Art Unit 3791